Exhibit 10.3

 

FIFTEENTH AMENDMENT TO CREDIT AND SECURITY
AGREEMENTS AND WAIVER OF DEFAULT

 

THIS FIFTEENTH AMENDMENT TO CREDIT AND SECURITY AGREEMENTS AND WAIVER OF DEFAULT
(the “Amendment”), dated as of November 2, 2015, is entered into by and between
CAPSTONE TURBINE CORPORATION, a Delaware corporation (“Company”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”).

 

RECITALS

 

A.            Company and Wells Fargo are parties to (i) a Credit and Security
Agreement dated February 9, 2009 (as amended by that certain First Amendment to
Credit and Security Agreements, dated June 9, 2009 (“First Amendment”), that
certain Second Amendment to Credit and Security Agreements and Waiver of
Defaults, dated November 5, 2009 (“Second Amendment”), that certain Third
Amendment to Credit and Security Agreements and Waiver of Default, dated
June 11, 2010 (“Third Amendment”), that certain Fourth Amendment to Credit and
Security Agreements, dated June 29, 2010 (“Fourth Amendment”), that certain
Fifth Amendment to Credit and Security Agreements, dated November 9, 2010
(“Fifth Amendment”), that certain Sixth Amendment to Credit and Security
Agreement and Waiver of Default, dated March 23, 2011 (“Sixth Amendment”), that
certain Seventh Amendment to Credit and Security Agreements and Waiver of
Default, dated June 2, 2011 (“Seventh Amendment”), that certain Eighth Amendment
to Credit and Security Agreements, dated September 27, 2011 (“Eighth
Amendment”), that certain Ninth Amendment to Credit and Security Agreements and
Waiver of Default, dated February 7, 2012 (“Ninth Amendment”), that certain
Tenth Amendment to Credit and Security Agreement, dated June 11, 2012 (“Tenth
Amendment”), that certain Eleventh Amendment to Credit and Security Agreement,
dated June 5, 2013 (“Eleventh Amendment”), that certain Twelfth Amendment to
Credit and Security Agreement, dated June 9, 2014 (“Twelfth Amendment”), that
certain Thirteenth Amendment to Credit and Security Agreement, dated November 3,
2014 (“Thirteenth Amendment”), and that certain Fourteenth Amendment to Credit
and Security Agreement, Waiver of Default, and Consent, dated June 10, 2015
(“Fourteenth Amendment”), and as further amended from time to time, the
“Domestic Credit Agreement”), and (ii) a Credit and Security Agreement (Ex-Im
Subfacility), dated February 9, 2009 (as amended by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth
Amendment, the Sixth Amendment, the Seventh Amendment, the Eighth Amendment, the
Ninth Amendment, the Tenth Amendment, the Eleventh Amendment, the Twelfth
Amendment, the Thirteenth Amendment, and the Fourteenth Amendment, and as
further amended from time to time, the “Ex-Im Credit Agreement”; and together
with the Domestic Credit Agreement, the “Credit Agreements”).  Capitalized terms
used in these recitals have the meanings given to them in the Credit Agreements
unless otherwise specified.

 

B.            Company has requested that (i) certain amendments be made to the
Credit Agreements, and (ii) an Event of Default be waived, all of which Wells
Fargo is willing to agree to pursuant to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

--------------------------------------------------------------------------------


 

1.             Amendments to Credit Agreements.  The Credit Agreements are
amended as follows:

 

1.1          Section 1.2(a)(i) of the Credit Agreements.  Section 1.2(a)(i) of
the Credit Agreements is amended to read in its entirety as follows:

 

“(i)          85% of Eligible Accounts, during any period prior to December 1,
2015, 80% of Eligible Accounts, during the period December 1, 2015, through
December 31, 2015, and 75% of Eligible Accounts on and after January 1, 2016, or
(in each case) such lesser percentage of Eligible Accounts as Wells Fargo in its
sole discretion may deem appropriate; provided that the foregoing applicable
rate may be reduced at any time by Wells Fargo’s in its sole discretion by one
percent (1%) for each percentage point by which Dilution on the date of
determination is in excess of five percent (5.0%), plus”

 

1.2          Section 5.2(b) of the Credit Agreements.  Section 5.2(b) of the
Credit Agreements is amended to read in its entirety as follows:

 

“(b)         Minimum Adjusted EBITDA.  Company shall achieve Adjusted EBITDA,
measured on each of the following test dates described below, for the periods
specified below, of not less than the amount set forth opposite each such test
date and test period (numbers appearing between “< >“ are negative):

 

Test Date and Test Period

 

Minimum Adjusted EBITDA

Fiscal Year to Date Period ending
June 30, 2015

 

$<7,500,000>

Fiscal Year to Date Period ending
September 30, 2015

 

$<10,750,000>

Fiscal Year to Date Period ending
December 31, 2015

 

$<17,546,000>

Fiscal Year to Date Period ending
March 31, 2016

 

$<20,404,000>

 

1.3          Section 5.28 of the Credit Agreement.  Section 5.28 of the Credit
Agreements is hereby amended to read in its entirety as follows:

 

“5.28      Cash Collateral.  Company shall establish and maintain a pledge of
cash collateral in the amount of $5,000,000 (the “Cash Collateral”), subject to
the following terms and conditions:  (i) the Cash Collateral shall be held in a
deposit account or securities account maintained at Wells Fargo Bank, National
Association or an affiliate of Wells Fargo (the “Cash Collateral Account”);
(ii) to secure the Indebtedness, Company hereby grants to Wells Fargo a security
interest in all of Company’s right, title, and interest in and to the Cash
Collateral, the Cash Collateral Account, all interest that accrues (if any) on
the Cash Collateral, and all products and proceeds thereof, in each case whether
now existing or hereafter arising; (iii) except as provided below, Company shall
have no access to the Cash Collateral or the Cash Collateral Account (i.e., the
Cash Collateral Account shall be deemed “blocked”), until this Agreement has
been terminated

 

2

--------------------------------------------------------------------------------


 

and all Indebtedness has been paid in full or except as provided below; (iv) any
interest (if any) that may accrue on the Cash Collateral shall be held in the
Cash Collateral Account, and shall itself be deemed to be Cash Collateral;
(v) Wells Fargo may, in Wells Fargo’s sole discretion (and regardless of whether
a Default Period is then existing), at any time apply all or any portion of the
Cash Collateral to the Indebtedness (in any order selected by Wells Fargo);
(vi) the Cash Collateral, Cash Collateral Account, all interest that accrues (if
any) on the Cash Collateral, and all products and proceeds thereof shall be
deemed to be “Collateral” under this Agreement and the other Loan Documents;
(vii) except as provided below, Company shall not have any right to access the
foregoing collateral so long as this Agreement is in effect or any Indebtedness
remains outstanding, Company shall not transfer (or attempt to transfer) any
such collateral to any Person, and Company shall keep such collateral free and
clear of all Liens (except in favor Wells Fargo); and (viii) Company shall
execute and/or deliver any instruments, documents, assignments, security
agreements, control agreements, financing statements, and any other agreement
that Wells Fargo may reasonably request to evidence, maintain, perfect, and/or
ensure the first priority of Wells Fargo’s security interest in the foregoing
collateral; provided that failure to execute or deliver any such items shall not
affect the foregoing grant of the security interest in the foregoing collateral,
and Wells Fargo shall be deemed to have a duly perfected and first priority
security interest in all such collateral at all times.  Notwithstanding any
provision to the contrary herein, up to $2,500,000 of the Cash Collateral shall
be released to Company subject to the following terms (including upon
satisfaction of the following conditions precedent):  (a) Company shall deliver
an Authenticated Record to Wells Fargo each time Company requests a release of
the Cash Collateral, which Authenticated Record shall specify the amount of Cash
Collateral to be released and the date of such release of Cash Collateral
(provided that such release date shall be at least three (3) Business Days after
receipt by Wells Fargo of the Authenticated Record requesting such release of
Cash Collateral and not more than 10 days after receipt by Wells Fargo of the
Authenticated Record); (b) no Default Period shall be existing as of the date of
any release of the Cash Collateral; and (c) such release of the Cash Collateral
shall occur after December 31, 2015, Wells Fargo shall have received Company’s
audited financial statements of Company for a fiscal year ending on or after
December 31, 2015, and Wells Fargo shall have confirmed that Company
(x) remained in compliance with the financial covenants set forth in Section 5.2
of this Agreement at all times, and (y) Company’s Adjusted EBITDA for any such
fiscal year was equal to or greater than $1.00.”

 

1.4          Exhibit A to Domestic Credit Agreement.  Clause (o) of the defined
term “Eligible Accounts” that appears in Exhibit A to the Domestic Credit
Agreement is amended to read in its entirety as follows:

 

“(o)         Accounts owed by an account debtor, regardless of whether otherwise
eligible, to the extent that the aggregate balance of such Accounts exceeds 15%
of the aggregate amount of all otherwise Eligible Accounts, but in each case the
portion of the Accounts not in excess of the foregoing percentage may be deemed
Eligible Accounts;”

 

2.             Waiver of Default.  Company is in default of the following
provision of the Credit

 

3

--------------------------------------------------------------------------------


 

Agreements (the “Existing Default”):

 

Section/Covenant

 

Description

Section 5.2(b)
(Minimum Adjusted EBITDA)

 

Company breached the minimum
Adjusted EBITDA covenant for the fiscal
year to date period ending September 30,
2015.

 

Upon the terms and subject to the conditions set forth in this Amendment
(including, but not limited to, the effectiveness of this Amendment in
accordance with Section 5 of this Amendment), Wells Fargo hereby waives the
Existing Default.  This waiver shall be effective only in this specific instance
and for the specific purpose for which it is given, and this waiver shall not
entitle Company to any other or further waiver in any similar or other
circumstances.

 

3.             No Other Changes.  Except as explicitly amended by this
Amendment, all of the terms and conditions of the Credit Agreements and the
other Loan Documents shall remain in full force and effect and shall apply to
any advance or letter of credit thereunder.

 

4.             Accommodation Fee.  Company shall pay Wells Fargo as of the date
hereof a fully earned, non-refundable accommodation fee in the amount of $50,000
in consideration of Wells Fargo’s execution and delivery of this Amendment (the
“Accommodation Fee”).

 

5.             Conditions Precedent.  This Amendment shall be effective when
Wells Fargo shall have received an executed original of this Amendment, together
with each of the following, each in substance and form acceptable to Wells Fargo
in its sole discretion:

 

5.1          A Certificate of Authority from the Company’s corporate secretary;

 

5.2          Payment of the Accommodation Fee described in Section 4 of this
Amendment;

 

5.3          Consent and approval of this Amendment by the Export Import Bank of
the United States, if required by Wells Fargo;

 

5.4          The Acknowledgement and Agreement of Guarantor set forth at the end
of this Amendment, duly executed by Guarantor; and

 

5.5          Such other matters as Wells Fargo may require.

 

6.             Representations and Warranties.  Company hereby represents and
warrants to Wells Fargo as follows:

 

6.1          Company has all requisite power and authority to execute this
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder, and this Amendment and all such other
agreements and instruments have been duly executed and delivered by Company and
constitute the legal, valid and binding obligation of Company, enforceable in
accordance with their terms.

 

4

--------------------------------------------------------------------------------


 

6.2          The execution, delivery and performance by Company of this
Amendment and any other agreements or instruments required hereunder have been
duly authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to Company, or the certificate
of incorporation or bylaws of Company, or (iii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which Company is a party or by which it
or its properties may be bound or affected.

 

6.3          After giving effect to this Amendment, all of the representations
and warranties contained in Section 4 of, and Exhibit D to, the Credit
Agreements are true and correct in all material respects on and as of the date
hereof as though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date (in which case
they shall continue to be true and correct as of such earlier date), provided
that the Existing Default has occurred.

 

7.             References.  All references in the Credit Agreements to “this
Agreement” shall be deemed to refer to the relevant Credit Agreement as amended
hereby; and any and all references in the Security Documents to the Credit
Agreements shall be deemed to refer to the relevant Credit Agreement as amended
hereby.

 

8.             No Waiver.  Except as expressly provided in Section 2 of this
Amendment, the execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Credit Agreements or a waiver of any
breach, default or event of default under any Security Document or other
document held by Wells Fargo, whether or not known to Wells Fargo and whether or
not existing on the date of this Amendment.

 

9.             Release.  Company and the Guarantor signing the Acknowledgment
and Agreement of Guarantor set forth below hereby absolutely and unconditionally
release and forever discharge Wells Fargo, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents, attorneys, and employees of any of the
foregoing, from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which either Company or
Guarantor has had, now has or has made claim to have against any such person for
or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Amendment, whether
such claims, demands and causes of action are matured or unmatured or known or
unknown.  It is the intention of the Company and Guarantor in executing this
release that the same shall be effective as a bar to each and every claim,
demand and cause of action specified and in furtherance of this intention the
Company and Guarantor each waives and relinquishes all rights and benefits under
Section 1542 of the Civil Code of the State of California, which provides:

 

5

--------------------------------------------------------------------------------


 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

The parties acknowledge that each may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agree that this instrument shall be and
remain effective in all respects notwithstanding any such differences or
additional facts.

 

10.          Costs and Expenses.  Company hereby reaffirms its agreement under
the Credit Agreements to pay or reimburse Wells Fargo on demand for all costs
and expenses incurred by Wells Fargo in connection with the Loan Documents,
including, without limitation, all reasonable fees and disbursements of legal
counsel.  Without limiting the generality of the foregoing, Company specifically
agrees to pay all reasonable fees and disbursements of counsel to Wells Fargo
for the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto.  Company
hereby agrees that Wells Fargo may, at any time or from time to time in its sole
discretion and without further authorization by Company, make a loan to Company
under the Credit Agreements, or apply the proceeds of any loan, for the purpose
of paying any such reasonable fees, disbursements, costs and expenses.

 

11.          Miscellaneous.  This Amendment and the Acknowledgment and Agreement
of Guarantor may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument. 
Transmission by facsimile or “pdf” file of an executed counterpart of this
Amendment shall be deemed to constitute due and sufficient delivery of such
counterpart.  Any party hereto may request an original counterpart of any party
delivering such electronic counterpart.  This Amendment and the rights and
obligations of the parties hereto shall be construed in accordance with, and
governed by, the laws of the State of California.  In the event of any conflict
between this Amendment and the Credit Agreements, the terms of this Amendment
shall govern.  The Export-Import Bank of the United States shall be an express
intended beneficiary of this Amendment.

 

[Signatures on next page]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

WELLS FARGO BANK,

 

 

NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

/s/Josephine Camalian

 

Print Name: Josephine Camalian

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

CAPSTONE TURBINE CORPORATION

 

 

 

 

 

By:

/s/Jayme Brooks

 

 

Print Name: Jayme Brooks

 

 

Its: Chief Financial Officer & Chief Accounting

 

 

 

Officer

 

S-1

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

 

The undersigned, a guarantor of the indebtedness of Capstone Turbine Corporation
(“Company”) to Wells Fargo Bank, National Association (as more fully defined in
the Amendment, “Wells Fargo”), pursuant to the separate Guaranty dated
February 9, 2009 (“Guaranty”), hereby (i) acknowledges receipt of the foregoing
Fifteenth Amendment to Credit and Security Agreements and Waiver of Default
(“Amendment”); (ii) consents and agrees to the terms (including, without
limitation, the release set forth in Section 9 of the Amendment) and execution
and performance thereof; (iii) reaffirms all obligations to Wells Fargo pursuant
to the terms of the Guaranty; and (iv) acknowledges that Wells Fargo may amend,
restate, extend, renew or otherwise modify the Credit Agreements and any
indebtedness or agreement of the Company, or enter into any agreement or extend
additional or other credit accommodations, without notifying or obtaining the
consent of the undersigned and without impairing the liability of the
undersigned under the Guaranty for all of the Company’s present and future
indebtedness to Wells Fargo.

 

 

CAPSTONE TURBINE INTERNATIONAL, INC.

 

 

 

By:

/s/Jayme Brooks

 

Print Name: Jayme Brooks

 

Title: Chief Financial Officer & Chief Accounting

 

 

Officer

 

--------------------------------------------------------------------------------